DETAILED ACTION
This final rejection is responsive to the amendment filed 22 June 2022.  Claims 1-10, 12-15, and 18-23 are pending.  Claims 1, 5, and 12 are independent claims.  Claims 1, 2, 5, 10, 12, 13, 18, 21, and 22 are amended.  Claim 11 is cancelled.  Claim 23 is new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Claim Rejections under 35 U.S.C. 103
Applicant’s prior art arguments have been fully considered and they are partially persuasive.
Applicant argues (pgs. 11-14) that the newly amended claims overcome the cited art.
Examiner agrees.  The claims 1-4, 21, and 23 are deemed allowable.
Applicant further argues (pgs. 14-19) that the newly amended claims overcome the cited art.
Examiner respectfully disagrees.  In particular, Runge teaches communications received from different user populations in the form of answers to the questionnaire.  In addition, Fig. 9b and ¶[0078] further teach defining action on different paths which account for further user responses.  
The foregoing applies to all independent claims and their dependent claims.

Allowable Subject Matter
Claims 1-4, 21, and 23 have been found to be allowable, for the following reasons: 1. Regarding independent claim 1: The prior art of record broadly discloses a method of identifying segments of user populations and generating conditions and actions based on the response of the user population.  However, the latest amendment to independent claim 1 clarified the functionality as presented in Figures 1 and 3 of the instant specification.  The prior art fails to disclose or suggest the above-emphasized limitations recited in the independent claims, particularly in the combination of steps/features required by claim 1. Therefore, for reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record. Therefore, the above limitations, in the specific combinations as recited in the independent claim 1, define patent ability of the claims over the prior art of record.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Runge (US 2004/0088208 A1) hereinafter known as Runge in view of Vymenets (US 2015/0350436 A1) hereinafter known as Vymenets.

Regarding independent claim 5, Runge teaches:
one or more processors; and  (Runge: ¶[0106]; Runge teaches a computer processor.)
a memory storing one or more computer-executable instructions that are executable by the one or more processors to perform operations comprising:  (Runge: ¶[0106]; Runge teaches a computer processor coupled to memory.)
generating, based at least in part on one or more entity inputs, a workflow that includes an entry condition, a filter condition, a first user path, and a second user path;  (Runge: Figs. 3-5 and ¶[0054]-¶[0056]; Runge teaches a build window which contains different objects that include questionnaires (entry conditions), attributes, actions such as email and phone (message communications), and further filters (Fig. 4).)
causing, based at least in part on an activation signal, the workflow to: identify a user population that satisfies the entry condition;  (Runge: Fig. 3 and ¶[0034]; Runge teaches selecting the desired data set to identify the user population.)
monitor one or more user attributes that are associated with individual users of the user population, ... ;  (Runge: Fig. 3 and ¶[0034]; Runge teaches selecting the desired data set to identify the user population.  The interaction sequences are created for a target group.  Accordingly, a plurality of users are monitored and each user passes through the same workflow, i.e. interaction path.  Since each time the users interact, they may select different responses, the attributes are always updated.)
determine, based at least in part on the filter condition and a user attribute of the one or more user attributes associated with the user population, a first user segment that includes a first subset of the user population and a second user segment that includes a second subset of the user population; (Runge: Fig. 3 and ¶[0041] and ¶[0044]; Runge teaches a launch window that includes additional attributes used to trigger interaction scenarios.  Fig. 4 and ¶[0048]-¶[0049] further teach various filters to further out the population.  The foregoing results in the workflow as shown in Fig. 5.)
determine that a first communication is received from the first user segment, and that a second communication is received from the second user segment; and  (Runge: Fig. 5 and ¶[0054] and ¶[0056]; Runge teaches selecting a path for each user segment in based on the customer responses to the questionnaire.)  ee &Hayes44Attorney Docket No. AM2-2814US
select a first user path for the first user segment and a second user path for the second user segment, based at least in part on the first communication being a first type and the second communication being Lee&Hayes4 of 20AM2-2814USSerial No. 16/714,551a second communication type that is different than the first communication type;  (Runge: Fig. 5 and ¶[0056]; Runge teaches selecting a path for each user segment.  Since the users provide different responses to the questionnaire, the foregoing is interpreted as a different type of communication.)  ee &Hayes44Attorney Docket No. AM2-2814US Client Reference P67240-US02
providing a graphical interface that depicts the workflow, the first user path, the second user path and a position of the individual users within the workflow; and  (Runge: Fig. 5 and ¶[0056]; Runge teaches selecting a path for each user segment.ee &Hayes44Attorney Docket No. AM2-2814US  Each object represents a step in the path of the individual users.)


Runge does not explicitly teach:
... the workflow being configured to update the user population as individual users of the user population progress through the workflow. 

However, Vymenets teaches:
... the workflow being configured to update the user population as individual users of the user population progress through the workflow.  (Vymenets: Fig. 14B and ¶[0160]-¶[0162]; Vymenets teaches updating interaction or context data during the interactions.)

Runge and Vymenets are in the same field of endeavor as the present invention, as the references are directed to developing workflows.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of developing workflows for users as taught in Runge with further updating user data based on interactions as taught in Vymenets.  Runge already teaches developing workflows.  However, Runge does not explicitly teach updating user data based on interactions.  Vymenets provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Runge to include teachings of Vymenets because the combination would allow more workflow customization.






Regarding claim 6, Runge in view of Vymenets further teaches the system as recited by claim 5 (as cited above).

Runge further teaches:
wherein: the user attribute is a binary variable; and  (Runge: Fig. 3 and ¶[0041] and ¶[0044]; Runge teaches a launch window that includes additional attributes used to trigger interaction scenarios.  The attribute presented in Fig. 3 is a binary variable, i.e. yes or no.)
the filter condition is a binary filter condition configured to determine, based at least in part on the binary variable, and wherein: the first subset of the user population is associated with a first value of the binary variable and comprises one or more selected users; and the second subset of the user population comprises one or more remaining users of the user population.  (Runge: Fig. 4 and ¶[0048]-¶[0049]; Runge further teaches various filters to further out the population.  The foregoing results in the workflow as shown in Fig. 5.  As an example, one filter is a “Customer Class” which presents two classes of users.  This creates two paths for each subset, which is shown in Fig. 5.)








Regarding claim 7, Runge in view of Vymenets further teaches the system as recited by claim 6 (as cited above).

Runge further teaches:
wherein: the first user path, selected for the first user segment, is comprised of one or more additional communications; and the second user path, selected for the second user segment, is a terminate branch communication that causes the second user path to terminate.  (Runge: Fig. 22 and ¶[0103]; Runge teaches one path resulting in various actions such as emailing and the other path resulting in a terminal node.)




Regarding claim 8, Runge in view of Vymenets further teaches the system as recited by claim 5 (as cited above).

Runge further teaches:
wherein: the user attribute has a plurality of values;  (Runge: Fig. 3 and ¶[0041] and ¶[0044]; Runge teaches a launch window that includes additional attributes used to trigger interaction scenarios.  For example, the user is able to select whether they want a sales contact.  The options are yes or no; thus, the attribute has a plurality of values.)
the filter condition is a multivariate filter condition configured to determine: the first subset of the user population is associated with a first value of the user attribute;  (Runge: Fig. 4 and ¶[0048]-¶[0049]; Runge further teaches various filters to further out the population.  The foregoing results in the workflow as shown in Fig. 5.  As an example, one filter is a “Customer Class” which presents two classes of users.  This creates two paths for each subset, which is shown in Fig. 5.)
the second subset of the user population is associated with a second value of the user attribute; and  (Runge: Fig. 4 and ¶[0048]-¶[0049]; Runge further teaches various filters to further out the population.  The foregoing results in the workflow as shown in Fig. 5.  As an example, one filter is a “Customer Class” which presents two classes of users.  This creates two paths for each subset, which is shown in Fig. 5.)
...
...

The embodiment of Fig. 5 of Runge does not explicitly teaches:
one or more remaining users; and 
the filter condition assigns the first subset to the first user segment, the second subset to the second user segment, and the one or more remaining users to a third user segment.  

However, Runge also teaches:
one or more remaining users; and  (Runge: Fig. 4 and ¶[0051]-¶[0052]; Runge further teaches action buttons 233 that apply the selected attributes to the data source through Boolean operations.  One such operation is the “Complement” action button which acts as an AND NOT operator.  Accordingly, the user can create a third subset that is not part of the first and second subsets.)
the filter condition assigns the first subset to the first user segment, the second subset to the second user segment, and the one or more remaining users to a third user segment.  (Runge: Fig. 4 and ¶[0051]-¶[0052]; Runge further teaches action buttons 233 that apply the selected attributes to the data source through Boolean operations.  One such operation is the “Complement” action button which acts as an AND NOT operator.  Accordingly, the user can create a third subset that is not part of the first and second subsets.)

It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine the method to divide the data source of users based on attributes and filters into two paths to further divide the data source of users into a third path which does not include the first two paths.  Runge already teaches applying attributes and filters to create the workflow as presented in Fig. 5.  However, Runge does not explicitly display a third path created by the third subset.  However, Runge does teach the creation of a variety of different subsets based on Boolean operations.  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to make such a modification because the combination would allow the user to create various subsets of data sources in the workflow.




Regarding claim 9, Runge in view of Vymenets further teaches the system as recited by claim 8 (as cited above).

Runge further teaches:
wherein: the first subset is associated with the first value and the second value of the user attribute; the second subset is associated with the second value of the user attribute and is unassociated with the first value of the user attribute; and the filter condition is configured to prioritize assignment of the first subset to the first user segment based at least in part on the first subset being associated with the first value.  (Runge: Fig. 5; Runge teaches the first segment path being associated with the first subset and the second segment being associated with the second subset.)





Regarding claim 11, Runge in view of Vymenets further teaches the system as recited by claim 5 (as cited above).

The embodiment of Fig. 5 of Runge does not explicitly teach:
the operations further comprise: causing, based at least in part on an additional entity input received during operation of the workflow, a third user path to be inserted into the workflow; and updating, based at least in part on the additional entity input, the graphical interface to display the third user path. 

However, Runge also teaches:
the operations further comprise: causing, based on an additional entity input received during operation of the workflow, a third user path to be inserted into the workflow; and updating, based on the additional entity input, the graphical interface to display the third user path.  (Runge: Fig. 4 and ¶[0051]-¶[0052]; Runge further teaches action buttons 233 that apply the selected attributes to the data source through Boolean operations.  One such operation is the “Complement” action button which acts as an AND NOT operator.  Accordingly, the user can create a third subset that is not part of the first and second subsets.)

It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine the method to divide the data source of users based on attributes and filters into two paths to further divide the data source of users into a third path which does not include the first two paths.  Runge already teaches applying attributes and filters to create the workflow as presented in Fig. 5.  However, Runge does not explicitly display a third path created by the third subset.  However, Runge does teach the creation of a variety of different subsets based on Boolean operations.  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to make such a modification because the combination would allow the user to create various subsets of data sources in the workflow.




Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Runge in view of Vymenets in view of Sharpe (US 2016/0119477 A1) hereinafter known as Sharpe.

Regarding claim 10, Runge in view of Vymenets further teaches he system as recited by claim 5 (as cited above).

Runge further teaches:
wherein the first user path is configured to: obtain one or more additional user attributes from one or more user responses associated with the first user path; and ...  (Runge: Fig. 22 and ¶[0103]; Runge teaches one path resulting in various actions such as emailing and the other path resulting in a terminal node.  Further, the user is able to retrieve further questionnaire response on the first path.)

Sharpe further teaches: ... update one or more first user profiles associated with the first user segment with the one or more additional user attributes.  (Sharpe: ¶[0063], ¶[0077], and ¶[0085]; Sharpe teaches updating the user profiles based on the user’s responses.)


Runge and Sharpe are in the same field of endeavor as the present invention, as the references are directed to developing workflows.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of developing workflows for users as taught in Runge with further updating the user profiles based on the user response as taught in Sharpe.  Runge already teaches developing workflows.  However, Runge does not explicitly teach further updating the user profiles based on the user response.  Sharpe provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Runge to include teachings of Sharpe because the combination would allow collecting information about the user, as suggested by Sharpe: ¶[0063].




Claims 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Runge in view of Sharpe (US 2016/0119477 A1) hereinafter known as Sharpe

Regarding independent claim 12, Runge teaches:
displaying, via a graphical interface, a workflow comprised of one or more user paths;  (Runge: Figs. 3-5 and ¶[0054]-¶[0056]; Runge teaches a build window which contains different objects that include questionnaires (entry conditions), attributes, actions such as email and phone (message communications), and further filters (Fig. 4).)
monitoring, based at least in part on an entity input, the one or more user paths of the workflow and one or more user attributes of a use population that is associated with the workflow;  (Runge: Fig. 5 and ¶[0056]; Runge teaches selecting a path for each user segment.)  ee &Hayes44Attorney Docket No. AM2-2814US 
identifying, based at least in part on the one or more user attributes, one or more user profiles from the user population that satisfy a trigger condition of the workflow, the trigger condition determining whether a user attribute of the one or more user attributes is associated with the one or more user profiles;  (Runge: Fig. 3 and ¶[0034]; Runge teaches selecting the desired data set to identify the user population.)
determining, based at least in part on the one or more user profiles, a first user segment associated with a first user path of the workflow;  (Runge: Fig. 5 and ¶[0056]; Runge teaches selecting a path for each user segment.)  ee &Hayes44Attorney Docket No. AM2-2814US 
determining, based at least in part on the one or more user profiles, a second user segment associated with a second user path of the workflow;  (Runge: Fig. 5 and ¶[0056]; Runge teaches selecting a path for each user segment.)  ee &Hayes44Attorney Docket No. AM2-2814US 
selecting the first user path for the first user segment, based at least in part on a first communication received from the first user segment; and;  (Runge: Fig. 5 and ¶[0056]; Runge teaches selecting a path for each user segment.  The path can be for premium users.)  ee &Hayes44Attorney Docket No. AM2-2814US 
... 

Runge does not explicitly teach:
updating, based at least in part on the first communication being a first type and a second communication being a second type that is different from the first type, the second communication being received from the second user segment, one or more user responses, one or more first user profiles associated with the first user segment.

However, Sharpe teaches:
updating, based at least in part on the first communication being a first type and a second communication being a second type that is different from the first type, the second communication being received from the second user segment, one or more user responses, one or more first user profiles associated with the first user segment.  (Sharpe: ¶[0063], ¶[0077], and ¶[0085]; Sharpe teaches updating the user profiles based on the user’s responses.)


Runge and Sharpe are in the same field of endeavor as the present invention, as the references are directed to developing workflows.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of developing workflows for users as taught in Runge with further updating the user profiles based on the user response as taught in Sharpe.  Runge already teaches developing workflows.  However, Runge does not explicitly teach further updating the user profiles based on the user response.  Sharpe provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Runge to include teachings of Sharpe because the combination would allow collecting information about the user, as suggested by Sharpe: ¶[0063].





Regarding claim 13, Runge in view of Sharpe further teaches the method as recited by claim 12 (as cited above).

Runge further teaches:
further comprising: monitoring one or more prior workflows associated with a prior trigger condition; determining, based at least in part on the prior trigger condition, that one or more user responses received from the first user segment include an additional user attribute that satisfies the prior trigger condition; activating, based at least in part on the additional user attribute satisfying the prior trigger condition, the one or more prior workflows; and selecting a prior user path for the first user segment.  (Neither the claims nor the specification define prior workflows or prior trigger conditions or prior user paths.  Fig. 9 appears to treat prior workflow as a workflow that is triggers upon users satisfying an entry condition.  Accordingly, Runge: Figs. 3-5; Runge teaches selecting the desired data set to identify the user population.  Multiple attributes can be selected to further filter down the target group and the workflow paths.)




Regarding claim 14, Runge in view of Sharpe further teaches the method as recited by claim 12 (as cited above).

Runge further teaches:
further comprising: displaying, via the graphical interface, an ongoing workflow, the ongoing workflow including an ongoing user path that is presented to a third user segment; monitoring the ongoing workflow associated with the third user segment; ...  (“Third user segment” is not defined by the claims.  Accordingly, any target group that goes through the attributes and filters will be set on the respective workflow path.  Runge: Figs. 3-5; Runge teaches filtering down the target groups to identify the workflow paths.)

Sharpe further teaches: ... and updating, based at least in part on one or more second user responses, one or more second user profiles associated with the third user segment.  (Sharpe: ¶[0063], ¶[0077], and ¶[0085]; Sharpe teaches updating the user profiles based on the user’s responses.)







Regarding claim 15, Runge in view of Sharpe further teaches the method as recited by claim 14 (as cited above).

Runge further teaches:
further comprising: determining, based at least in part on the one or more second user responses, that the one or more second user profiles are associated with the user attribute; and selecting, based at least in part on the one or more second user profiles, the first user path for the third user segment.  (Runge: Figs. 3-5; Runge teaches filtering down the target groups to identify the workflow paths.  Accordingly, if the target group of users are associated with the specific attributes of Runge, they will be filtered down the appropriate workflow path.)







Regarding claim 18, Runge in view of Sharpe further teaches the method as recited by claim 12 (as cited above).

Runge further teaches:
further comprising: selecting the second user path for the second user segment; receiving, based at least in part on via the second user path, one or more user responses from the second user segment; and ...  (Runge: Figs. 3-5; Runge teaches being able to create various paths based on split actions, questionnaires, and attributes.)

Sharpe further teaches: ... updating, based at least in part on the one or more user responses, one or more second user profiles associated with the second user segment.  (Sharpe: ¶[0063], ¶[0077], and ¶[0085]; Sharpe teaches updating the user profiles based on the user’s responses.)







Regarding claim 19, Runge in view of Sharpe further teaches the method as recited by claim 12 (as cited above).

Runge further teaches:
wherein: the first user path and the second user path include a shared filter condition that receives the first user segment and the second user segment; and the shared filter condition is configured to determine whether a shared user attribute is associated with the first user segment and the second user segment.  (Runge: Fig. 4 and ¶[0048]-¶[0049]; Runge further teaches various filters to further filter out the population.  Operations such as Refine, Split, and Complement will apply selected attributes to the data source through Boolean operations.  Accordingly, multiple filters will result in shared user paths.)








Regarding claim 20, Runge in view of Sharpe further teaches the method as recited by claim 12 (as cited above).

Runge further teaches:
wherein the shared filter condition assigns, based at least in part on the shared user attribute, a first subset of the first user segment and a second subset of the second user segment to a third user segment.  (Runge: Figs. 3-5; Runge teaches being able to create various paths based on split actions, questionnaires, and attributes.  Accordingly, the user can create a third subset that is not part of the first and second subsets.)






Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Runge in view of Sharpe in view of Teng (US 2002/0152254 A1) hereinafter known as Teng.


Regarding claim 22, Runge in view of Sharpe further teaches the system as recited by claim 12 (as cited above).

Teng further teaches:
wherein: a refresh rate is utilized to refresh the one or more user profiles; periodic updates associated with the plurality of users are determined by a transaction rate, and the transaction rate is utilized as a limit on the refresh rate.  (Teng: Figs. 27-28 and ¶[0256] and ¶[0271]; Teng teaches retrieving group members at specific intervals.)

Teng is in the same field of endeavor as the present invention, as the reference is directed to developing workflows.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of developing workflows for users as taught in Runge with retrieving group members that satisfy an entry condition at specific intervals as taught in Teng.  Runge already teaches developing workflows.  However, Runge does not explicitly teach retrieving group members that satisfy an entry condition at specific intervals.  Teng provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Runge and Vymenets to include teachings of Teng because the combination would allow to continuously run the workflow.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145